          Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT TOMASZEWSKI,                                         CIVIL ACTION
              Plaintiff,

                v.

 CITY OF PHILADELPHIA,                                       NO. 17-4675
                Defendant.

DuBois, J.                                                                        May 14, 2020

                                    MEMORANDUM

I.     INTRODUCTION

       This is an employment discrimination case arising out of the hiring of a new

Commissioner of Prisons by the City of Philadelphia after the election of Mayor James Kenney

in 2015. Plaintiff, a Caucasian male who previously served as a Deputy Commissioner in the

Philadelphia Department of Prisons (“PDP”), applied for the Commissioner position after the

former Commissioner announced his retirement. Plaintiff alleges that defendant, the City of

Philadelphia (“the City”), considered his race and gender based in part on a discriminatory

diversity initiative when it failed to promote him to Commissioner and ultimately appointed an

African American woman to that position. Plaintiff further asserts that, after complaining about

the City’s purportedly discriminatory conduct, he was subjected to retaliation.

       Presently before the Court is a motion for partial summary judgment filed by plaintiff and

a motion for summary judgment filed by the City. For the reasons that follow, the Court denies

plaintiff’s motion for partial summary judgment and grants the City’s motion for summary

judgment.
              Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 2 of 30




II.      BACKGROUND1

         A.        Start of the Kenney Administration and Plaintiff’s Application for the
                   Commissioner of Prisons Position

         James Kenney was elected Mayor of Philadelphia on November 3, 2015; he was sworn

into office on January 4, 2016. Def.’s Stmt. Undisputed Material Fact (“Def.’s SUMF”) ¶ 12.

During the period after Mayor Kenney was elected but before he was officially sworn in, the

Kenney Administration established the Transition Committee for Criminal Justice and Public

Safety to advise the Administration on criminal justice and public safety issues and to make

recommendations on personnel hiring for high-level public safety roles (“Public Safety

Transition Committee” or “the Committee”). Id. ¶¶ 38–39. The Committee was composed of

then-Commissioner Lou Giorla and multiple community members, including Minister Rodney

Muhammad, the head of the Philadelphia chapter of the NAACP; the court administrator for the

First Judicial District of Pennsylvania; two criminal defense and civil rights attorneys; the dean

of a local law school; and a former Philadelphia City Solicitor. Id. ¶ 41.

         Shortly after the election, Giorla notified the Mayor-elect that he would be retiring from

the PDP. Id. ¶ 35. The Kenney Administration thereafter directed the Public Safety Transition

Committee to interview and recommend candidates for the Commissioner position, from which

recommendations the Administration would determine who should advance in the application

process. Id. ¶ 43. Various City officials were involved in the hiring process, including Jane

Slusser, Mayor Kenney’s then-Chief of Staff; Brian Abernathy, then-First Deputy Managing

Director, who oversaw the operations of the City’s public safety-related departments, including

PDP; and Michael DiBerardinis, then-Managing Director of the City. Id. ¶¶ 13–17.



1
 The facts are presented in the light most favorable to plaintiff. Disputed facts are noted as such. Where
appropriate, plaintiff and the City’s statements of material facts are cited in lieu of a direct citation to the record.

                                                             2
             Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 3 of 30




        Slusser, Abernathy, and Giorla testified that the Kenney Administration sought a

candidate for Commissioner who could implement the Mayor-elect’s vision for criminal justice

reform. Id. ¶ 66–68. Specifically, the City states that it was seeking someone with strong

experience in social services, behavioral health, and rehabilitation. Id.

        Plaintiff began working for the PDP in 1984 as a correctional officer and, after serving in

multiple roles, was named the Deputy Commissioner of Administration in 2005. Id. ¶¶ 25–29;

Pl.’s Stmt. Material Facts Not in Dispute Resp. Def.’s Mot. Summ. J. (“Pl.’s SUMF”) ¶¶ 2–10.

He submitted his application for the Commissioner position in early December 2015 through the

transition website established by the Kenney Administration. Def.’s SUMF ¶ 44.

        On December 9, 2015, the Public Safety Transition Committee interviewed plaintiff,

Rodney Brockenbrough, William Crowley, and Michael Resnick, who at that time was the

Director of Public Safety.2 Id. ¶¶ 36, 45–46; Pl.’s SUMF ¶¶ 51–52. After the interviews, the

Committee recommended that Resnick, a Caucasian male, and Brockenbrough, an African

American male, should advance to the next round of interviews, but that plaintiff and Crowley

should not advance. Def.’s SUMF ¶¶ 49–50; Pl.’s SUMF ¶ 53. A December 10, 2015 e-mail

summarizing the Committee’s deliberations recommended, inter alia, plaintiff as a “[p]otential

Deputy,” but “[n]ot as commissioner.” Def.’s SUMF ¶ 50; Def.’s Mot. Summ. J. (“Def.’s Mot.”)

Ex. 25. In late December 2015, the Kenney Administration notified plaintiff that he was no

longer under consideration for the Commissioner position. Def.’s SUMF ¶ 62.

        B.       The City Conducts Second Round of Interviews and Blanche Carney is
                 Recommended

        Two days after plaintiff was interviewed, on December 11, 2015, Slusser and two other



2
 On a different date, the Public Safety Transition Committee interviewed Leon King, an African American male
and former Commissioner of Prisons, but he did not advance further in the hiring process. Def.’s SUMF ¶ 50 n.1.

                                                        3
            Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 4 of 30




Kenney Administration officials sent an update on hiring to Abernathy and DiBerardinis. Id.

¶ 65; Def.’s Mot. Ex. 27. The memo stated, inter alia, that there were “no clear strong

candidates” for the Commissioner position and that a national search was now in its early stages.

Def.’s Mot. Ex. 27. As a result, in January 2016, the City appointed Resnick as Acting

Commissioner on an interim basis while the City continued its search. Def.’s SUMF ¶ 69.

Abernathy testified that the Public Safety Transition Committee did not conduct any additional

interviews after Mayor Kenney was inaugurated on January 4, 2016. Id.; Def.’s Mot. Ex. 9

(“Abernathy Dep. I”) 112:114–113:3.

         Between early January 2016 and February 12, 2016, with the support of an outside

recruiter, Abernathy, Giorla, and another City official, Julie Wertheimer, interviewed at least two

new candidates, including Darcela Sessomes.3 Def.’s SUMF ¶ 73; Pl.’s SUMF ¶ 61; Def.’s Mot.

Ex. 29. Sessomes, an African American female, was an Assistant Commissioner for the New

Jersey Department of Corrections. Def.’s SUMF ¶ 75; Def.’s Mot. Ex. 29. Based on these

interviews, Abernathy recommended that Mayor Kenney and DiBerardinis interview Sessomes

and Resnick as finalists for the Commissioner role. Def.’s SUMF ¶ 79; Def.’s Mot. Ex. 30; Pl.’s

SUMF ¶ 63.

         After making the recommendations, Abernathy arranged for Resnick to take Sessomes on

a tour of PDP facilities on March 7, 2016. Def.’s SUMF ¶ 80; Pl.’s SUMF ¶ 66. Resnick did not

approve of Sessomes’s candidacy because he thought she was unqualified and unfamiliar with

the Philadelphia prison system. Def.’s SUMF ¶¶ 81–82; Pl.’s SUMF ¶ 67. After the tour,

Resnick shared his concerns about Sessomes with Abernathy and told him, among other things,



3
 The City states that Abernathy, Giorla, and Wertheimer comprised a Second Level Interview Committee. Def.’s
SUMF ¶ 56, n.2. Plaintiff disputes that such a committee existed and was an official part of the application process.
See Pl.’s Resp. Def.’s SUMF ¶ 56.

                                                          4
          Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 5 of 30




“If you want to hire a black female, we have one and her name is Blanche Carney.” Def.’s

SUMF ¶ 86; Pl.’s SUMF ¶ 75; Def. Ex. 15 (“Resnick Dep.”) 86:13-18. At the time, Carney was

the Deputy Commissioner for Restorative and Transitional Services. Def.’s SUMF ¶ 84. She

had worked in the Department of Prisons since 1995—first as a social worker, then as social

work supervisor and human services program administrator before being named Deputy

Commissioner in 2014. Id. ¶ 108. In response to Resnick’s recommendation of Carney,

Abernathy stated, inter alia, “Oh, that’s a great idea. Why didn’t I think of that?” Id. ¶ 90.

       Resnick testified that he recommended Carney, in part, because Lorenzo North, the

president of the correctional officers union, had previously told him that the City wanted to

appoint a black female to the Commissioner position. Id. ¶ 87; Pl.’s SUMF ¶ 65; Resnick Dep.

49:18–50:22. There is no evidence that North obtained this information from City officials.

Def.’s SUMF ¶ 88; Resnick Dep. 50:23–51:9, 131:8–132:21.

       Based on Resnick’s recommendation, Abernathy informed Slusser, the Mayor’s Chief of

Staff, about Carney and her potential candidacy. Def.’s SUMF ¶¶ 100–01. In an e-mail dated

March 8, 2016, Abernathy wrote to Slusser:

               Had a “discussion” with Resnick after yesterday’s tour. The one issue raised
               that I didn’t have a good response for was why we haven’t considered
               Blanche Carney – she’s a current Deputy. African American woman. Well
               respected in the system. Similar experience to Darcella. Can we discuss?

Id. ¶¶ 100–01; Def.’s Mot. Ex. 33; Pl.’s SUMF ¶ 82. Abernathy thereafter contacted

Carney to determine if she would be interested in applying for the Commissioner position,

and approximately three days later, she confirmed her interest and submitted her resume.

Def.’s SUMF ¶¶ 104, 111; Pl.’s SUMF ¶¶ 85–86; Carney Dep. 42:11–43:5, 45:12–14.

       In late March 2016, Carney was interviewed by Abernathy, Giorla, and

Wertheimer, after which Abernathy recommended her for Mayor Kenney’s consideration.

                                                 5
            Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 6 of 30




Def.’s SUMF ¶¶ 113, 116–17; Pl.’s SUMF ¶ 87–88; Abernathy Dep. 165:24–166:1.

Ultimately, Mayor Kenney approved the selection of Carney, who soon thereafter

accepted the Commissioner position. Def.’s SUMF ¶ 126. On April 12, 2016, Mayor

Kenney announced the selection of Carney and stated that he was “very excited it was a

woman we finally picked.” Id. ¶ 127; Def.’s Mot. Ex. 37; Pl.’s SUMF ¶ 96.

       Plaintiff testified that, around this time, in April 2016, Resnick told him that Minister

Muhammad—a member of the Public Safety Transition Committee—and the NAACP pressured

the Kenney Administration to appoint an African American female as Commissioner. Def.’s

SUMF ¶¶ 58–59; Pl.’s Resp. Def.’s SUMF ¶¶ 58–59; Tomaszewski Dep. 79:24–80:22.

According to plaintiff, on an unspecified date, North told him that “the City was looking to hire a

black female for Prisons Commissioner.” Id. at 19:4–10. Plaintiff also testified that he

“believe[d] [Muhammad is] the one that made the suggestion that the Commissioner of Prisons

would be a black female,” although he never heard Muhammad make such a statement and never

saw documentation of such a statement. Id. at 27:20–28:16. Significantly, Muhammad denied

having ever communicated with City officials about appointing an African American female

Commissioner. Def.’s Mot. Ex. 18 (“Muhammad Dep.”) 56:8–57:1.

       C.      The City’s Diversity Initiative

       The City admits that it has a goal of creating a more diverse municipal workforce that

“looks like the City of Philadelphia.” Def.’s SUMF ¶ 131. The City states that its diversity

goals are “aspirational,” and that it “never instructed anybody to hire an applicant of a certain

race”—claims that plaintiff disputes. Id. ¶ 133; Abernathy Dep. 57:15–21; Pl.’s Resp. Def.’s

SUMF ¶ 133.

       According to the City, its diversity goals “arose out of Mayor Kenney’s dissatisfaction



                                                 6
            Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 7 of 30




with the lack of diversity at the executive level in City government.” Def.’s SUMF ¶ 132; Def.’s

Mot. Ex. 37 ¶ 10. Consistent with this goal of increased diversity, DiBerardinis, the Managing

Director, testified that he also “understood it as a priority” of Mayor Kenney to appoint women

to leadership positions. Def.’s Mot. Ex. 8 (“DiBerardinis Dep.”) 77:23–79:13.

         On January 4, 2016, the City appointed Nolan Atkinson as Chief Diversity and Inclusion

Officer to lead the Office of Diversity and Inclusion. Def.’s SUMF ¶ 140. The Office of

Diversity and Inclusion spent the first six-to-nine months of 2016 planning a City diversity

initiative, which involved gathering information about the municipal workforce, updating job

descriptions, and developing recruiting and hiring guides to use when interviewing candidates.

Id. ¶ 142; Def.’s Mot. Ex. 38 (“Atkinson Dep.”) 18:3–19:24. The City contends that policies “in

furtherance” of the diversity initiative did not begin until “approximately late 2016.” Def.’s Mot.

17. Slusser testified that, around this time, the City implemented a policy that required all City

departments “to publicly post their job descriptions, publicly commit to a diverse pool of

candidates [and] commit to a diverse pool of interviewers.” Def.’s SUMF ¶ 144; Def.’s Mot. Ex.

39 (“Slusser Dep. II”) 47:6–19. Atkinson testified that he had no discussions with Mayor

Kenney, Abernathy, or Slusser about the hiring of department heads prior to May 2016 and that

he had no involvement in hiring Commissioner Carney. Def.’s SUMF ¶ 148.

         Plaintiff testified that he “think[s] there is . . . a policy, since the Kenney Administration

took office, to hire people based on race and gender.” Pl.’s SUMF ¶ 23; Tomaszewski Dep.

21:2–4. Similarly, PDP Human Resources Manager Tracy Delaney, the Department’s highest

ranking Human Resources official, at one point testified4 that she believed the City has had a

policy of considering race in personnel decisions since the start of the Kenney Administration.


4
 The Court notes that the deposition of Delaney was taken in the course of separate litigation, Pierce v. City of
Philadelphia, No. 17-cv-5539.

                                                          7
            Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 8 of 30




Pl.’s SUMF ¶¶ 20, 22; Def.’s Resp. Pl.’s Mot. Partial Summ. J. (“Def.’s Resp.”) Ex. A

(“Delaney Dep.”) 40:3–41:20. Significantly, she later clarified that when she testified about the

City’s consideration of race in hiring, she was referring to the City’s Workforce Diversity Profile

Report on the demographics of City personnel, not a City policy. Delaney Dep. at 118:17–19.

She also testified that she had no knowledge that the PDP ever made hiring decisions based on

race and that City does not have a policy of considering race in hiring. Id. at 115:8–11, 118:7–

13. Most importantly, there was no evidence presented which links Delaney’s testimony to

events before Mayor Kenney was sworn into office on January 4, 2016.

       D.      Plaintiff’s EEOC Charge and Employment After Carney is Hired

       Carney’s appointment as Commissioner became effective on May 23, 2016. Def.’s

SUMF ¶ 149. Less than two months later, on July 5, 2016, plaintiff filed a charge with the Equal

Employment Opportunity Commission (“EEOC”), alleging race and gender discrimination based

on the City’s decision not to promote him to Commissioner. Id.; Def.’s Mot. Ex. 40.

       Plaintiff testified that he told Commissioner Carney that he had filed the EEOC charge,

after which “there was a chilling of [his] relationship with Blanche [Carney]” and he began

experiencing perceived mistreatment by PDP leadership. Def.’s SUMF ¶¶ 150, 158;

Tomaszewski Dep. 103:9–17. In August 2016, Commissioner Carney ordered an audit of the

“locker fund,” a PDP financial account managed by plaintiff in his capacity as Deputy

Commissioner. Def.’s Resp. Pl.’s SUMF ¶ 103. Commissioner Carney called for the audit after

the Office of Inspector General (“OIG”) notified her about an anonymous tip that it had received

in July 2015 that plaintiff was mishandling the funds in the account. Id.; Def.’s SUMF ¶ 155

n.8; Def. Ex. 6 (“Carney Dep.”) 171:1–172:22. After the audit, Greg Vrato, Commissioner

Carney’s Chief of Staff, reported irregularities in the account back to the OIG for further



                                                 8
          Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 9 of 30




investigation. Def.’s Mot. Ex. 4 (“Vrato Aff.”) ¶ 5. OIG opened an official investigation in

January 2017, which ultimately concluded that plaintiff had not mismanaged the funds. Def.’s

SUMF ¶¶ 155 n.8, 157.

       Plaintiff filed this employment discrimination lawsuit on October 19, 2017.

Commissioner Carney testified that she learned about the lawsuit in “late 2017 or early 2018.”

Carney Dep. 177:14–24.

       In late 2017 or early 2018, after another Deputy Commissioner took a medical leave of

absence, Commissioner Carney assigned plaintiff and the Deputy Commissioner of Operations

additional tasks and responsibilities. Def.’s Resp. Pl.’s SUMF ¶¶ 112–13; Carney Dep. 263:6–

21. At one point, plaintiff asked Commissioner Carney for assistance handling the new

assignments. Def.’s Resp. Pl.’s SUMF ¶ 114. In response, Commissioner Carney assigned

Vrato to provide support. Id. Plaintiff claims that Vrato did not provide the requested

assistance. Pl.’s SUMF ¶ 114; Pl.’s Resp. Def.’s SUMF ¶ 171.

       Between January 22, 2018 and March 26, 2018, Commissioner Carney issued at least six

supervisory memoranda to plaintiff regarding his personal performance and the performance of

units under his supervision. Def.’s SUMF ¶ 159; Def.’s Mot. Ex. 42. The memoranda

addressed, inter alia, plaintiff’s purportedly improper handling of two correctional officers’

disciplinary hearings and unprofessional behavior and poor quality of work by some of

plaintiff’s subordinates. Def.’s Mot. Ex. 42. Plaintiff testified that he was not penalized as a

result of the supervisory memoranda and he did not even know whether the memoranda were

placed in his personnel file. Def.’s SUMF ¶ 163.

       During this same approximate time period, between January 16, 2018 and February 22,

2018, plaintiff took a medical leave of absence due to anxiety and depression. Pl.’s SUMF



                                                 9
           Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 10 of 30




¶ 115; Def.’s SUMF ¶ 168; Def.’s Mot. Ex. 44. On January 22, 2018, Commissioner Carney

directed plaintiff to provide documentation regarding his diagnosis, prognosis, and expected

return date. Def.’s Resp. Pl.’s SUMF ¶ 116.5 Plaintiff submitted some medical documentation

from his physician, but on January 31, 2018, Delaney, the PDP Human Resources Manager, sent

plaintiff a letter requesting additional documents supporting his need for leave. Id. ¶ 118; Pl.’s

Resp. Def.’s Mot. Summ. J.6 (“Pl.’s Resp.”) Ex. M. On February 28, 2018, plaintiff sent updated

medical information to Delaney about his diagnosis, and his request for medical leave was

ultimately approved through February 22, 2018. Def.’s SUMF ¶ 168; Pl.’s Resp. Ex. O.

         Less than two months after returning from leave, on April 15, 2018, plaintiff informed

Commissioner Carney that he planned to take another medical leave of absence for “an extended

period of time.” Pl.’s SUMF ¶ 125; Pl.’s Resp. Ex. P; Def.’s SUMF ¶ 173. In response, the next

day Delaney requested that plaintiff provide an expected return date and prognosis from his

physician. Pl.’s Resp. Ex. Q. Shortly thereafter, on April 22, 2018, plaintiff filed a second

charge of discrimination with the EEOC. Def.’s SUMF ¶ 174; Def.’s Mot. Ex. 44. Plaintiff

never returned to work and eventually retired from PDP on January 5, 2019. Def.’s SUMF

¶ 175.

         On March 13, 2018, plaintiff filed a First Amended Complaint (Document No. 10). In

the First Amended Complaint, plaintiff asserts claims of discrimination and retaliation in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.

(Count I); 42 U.S.C. § 1981 (Count II); the Equal Protection Clause under 42 U.S.C. § 1983


5
  Plaintiff claims that PDP policies did not require that plaintiff disclose this more detailed information about his
diagnosis and prognosis. Pl.’s SUMF ¶ 119; Pl.’s Resp. Def.’s Mot. Summ. J. (“Pl.’s Resp.”) Ex. N. In response,
the City contends that Commissioner Carney believed that she requested this information in accordance with a PDP
operational memorandum dated June 18, 2003 governing, inter alia, paid or unpaid leave for fifteen consecutive
work days. See Def.’s Mot. Ex. 43.
6
  Plaintiff erroneously titled this document “Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion for
Partial Summary Judgment.”

                                                         10
           Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 11 of 30




(Count III); the Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. § 951 et seq.

(Count IV); and the Philadelphia Fair Practices Ordinance (“PFPO”), Phila. Code. § 9-1100 et

seq. (Count V).7

        On August 19, 2019, plaintiff filed a motion for partial summary judgment with respect

to his claims of race and gender discrimination under Title VII (Document No. 35). The same

day, the City filed a motion for summary judgment on all of plaintiff’s claims (Document No.

36). The motions are fully briefed and ripe for decision.

III.    LEGAL STANDARD

        The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

        The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However,

the existence of a mere “scintilla” of evidence in support of the nonmoving party is insufficient.

Id. at 252. In making this determination, “the court is required to examine the evidence of record

in the light most favorable to the party opposing summary judgment, and resolve all reasonable

inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007) (internal


7
  In the First Amended Complaint, plaintiff also asserted claims for hostile work environment, but withdrew those
claims in his response to the City’s motion for summary judgment. See Pl.’s Resp. 2 n.2. Accordingly, the Court
grants the City’s motion for summary judgment with respect to plaintiff’s hostile work environment claims by
agreement.

                                                        11
           Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 12 of 30




citations omitted). The party opposing summary judgment must, however, identify evidence that

supports each element on which it has the burden of proof. Celotex Corp., 477 U.S. at 322.

IV.      DISCUSSION

         Plaintiff asserts claims of (1) race and gender discrimination and (2) retaliation under

Title VII, the PHRA, the PFPO, 42 U.S.C. § 1981, and the Equal Protection Clause under 42

U.S.C. § 1983. The Court concludes that there is no genuine dispute of material fact with respect

to any of plaintiff’s claims and that the City is entitled to judgment on each claim.

         A.       Race and Gender Discrimination Claims

         Plaintiff alleges that the City engaged in race and gender discrimination by failing to

promote him and later promoting Blanche Carney as Commissioner of Prisons. A claim for race

and gender discrimination under Title VII, the PHRA, the PFPO,8 § 1981, and § 1983 may be

asserted under both the familiar pretext theory of McDonnell Douglas Corporation v. Green, 411

U.S. 792 (1973) and the mixed-motive theory of Price Waterhouse v. Hopkins, 490 U.S. 228

(1989), modified on other grounds by the Civil Rights Act of 1991.9 See Anderson v. Wachovia

Mortg. Corp., 621 F.3d 261, 268 (3d Cir. 2010); Makky v. Chertoff, 541 F.3d 205, 213 (3d Cir.

2008). At this stage of the litigation, plaintiff need not select which of the two theories to

pursue. See Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089, 1098 (3d Cir. 1995)

(permitting an employee to present his case under both theories at trial, provided that the court



8
  Courts in the Third Circuit construe claims under the PHRA and the PFPO consistently with Title VII claims. See
Dici v. Pennsylvania, 91 F.3d 542, 552 (3d Cir. 1996) (“[T]he PHRA is applied in accordance with Title VII.”);
Joseph v. Cont’l Airlines, 126 F. Supp. 2d 373, 376 n.3 (E.D. Pa. 2000) (noting PFPO claims “are analyzed in the
same manner” as Title VII claims). Thus, the analysis of plaintiff’s Title VII claims applies with equal force to his
PHRA and PFPO claims.
9
  To prove liability under § 1983 and § 1981, plaintiff must also establish that his injuries were proximately caused
by a municipal policy or custom. See Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978);
McGovern v. City of Phila., 554 F.3d 114, 121 (3d Cir. 2009) (extending Monell to cases arising under § 1981).
Because the Court concludes that plaintiff did not suffer intentional discrimination, the Court does not reach the
question of whether plaintiff’s injuries were caused by a municipal policy or custom.

                                                         12
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 13 of 30




“decide whether one or both theories properly apply” prior to instructing the jury). The Court

thus addresses each theory in turn.

                     1.    Pretext Theory

       Under the pretext theory, plaintiff must prove that race or gender was a determinative

factor in the City’s decision not to promote him using the three-prong McDonnell Douglas

burden-shifting framework. See Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254

(1981); Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (“To prevail at trial, the plaintiff

must prove not that the illegitimate factor was the sole reason for the decision, but that the

illegitimate factor was a determinative factor in the adverse employment decision.”). Courts

apply the same burden-shifting framework to discrimination claims asserted under Title VII, the

PHRA, PFPO, § 1981, and § 1983. See Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir.

1999) (applying the McDonnell Douglas framework to Title VII, PHRA, and § 1981 claims);

Stewart v. Rutgers, The State Univ., 120 F.3d 426, 432 (3d Cir. 1997) (applying McDonnell

Douglas to discrimination claims asserted under § 1981 and § 1983).

       Under the pretext theory, the plaintiff first bears the burden of establishing a prima facie

case of discrimination. McDonnell Douglas, 411 U.S. at 802. If the plaintiff establishes a prima

facie case, the burden shifts to the employer to produce evidence of a legitimate,

nondiscriminatory reason for the adverse employment action. Id. This burden is one of

production, not persuasion. Burdine, 450 U.S. at 255. If the employer offers a legitimate,

nondiscriminatory explanation, in order to survive summary judgment, the plaintiff must then

submit evidence “that the legitimate reasons offered by the defendant were not its true reasons,

but were a pretext for discrimination.” Jones v. Sch. Dist. of Phila., 198 F.3d at 410.

Notwithstanding this burden-shifting framework, the plaintiff always bears the ultimate burden



                                                 13
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 14 of 30




of persuading the trier of fact that the employer intentionally discriminated against plaintiff.

Sarullo v. U.S. Postal Serv., 352 F.3d 789, 799 n.10 (3d Cir. 2003).

       In this case, the City concedes that plaintiff has demonstrated a prima facie case of race

and gender discrimination. Def.’s Mot. 8. In turn, the City advances a legitimate, non-

discriminatory reason for not promoting plaintiff: namely, that the Public Safety Transition

Committee did not recommend plaintiff for a second-round interview, which effectively

terminated his candidacy several months before Carney even applied for the position. Multiple

members of the Committee testified that they had concerns about plaintiff’s relatively limited

experience in rehabilitation and reentry, his ability to bring a new vision to PDP, and the quality

of his interview. Def.’s SUMF ¶¶ 51–55. Further, the record establishes that shortly after the

Committee issued its recommendation not to advance plaintiff in the hiring process on December

10, 2015, Slusser, Abernathy, and other Kenney Administration officials determined that they

would expand the search for a new Commissioner, given the lack of “clear strong candidates.”

Def.’s SUMF ¶¶ 49–50, 65; Def.’s Mot. Exs. 25, 27. This explanation meets the City’s

“relatively light burden” of production under McDonnell Douglas. Tomasso v. Boeing Co., 445

F.3d 702, 706 (3d Cir. 2006) (citing Fuentes, 32 F.3d at 759).

       Based on such evidence, the burden shifts to plaintiff to show that the City’s explanation

is pretextual. To show pretext, plaintiff must identify “some evidence, direct or circumstantial,

from which a factfinder would reasonably either (1) disbelieve the employer’s articulated

legitimate reasons; or (2) believe that an invidious discriminatory reason was more likely than

not a motivating or determinative cause of the employer’s action.” Fuentes, 32 F.3d at 764; see

also id. at 765 (“[T]he non-moving plaintiff must demonstrate such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons



                                                 14
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 15 of 30




for its action that a reasonable factfinder could rationally find them ‘unworthy of credence.’”)

(internal citation omitted). The Court concludes that there is insufficient record evidence that the

City’s proffered reasons for removing plaintiff from consideration for the Commissioner position

are pretextual.

       Plaintiff argues that the City has a policy of considering race in hiring decisions and a

“stated interest” in appointing women, both of which establish pretext. See Pl.’s Resp. 4. The

Court rejects this argument. Plaintiff has produced no evidence connecting the City’s diversity

initiative, or any purported racial or gender preferences, to the Public Safety Transition

Committee’s recommendation not to hire plaintiff and the Kenney Administration’s adoption of

the Committee’s recommendation in December 2015. This evidentiary gap is fatal to plaintiff’s

discrimination claims. See Musa v. Soar Corp., No. CIV.A. 13-2847, 2014 WL 6809019, at *7

(E.D. Pa. Dec. 1, 2014) (“Unless a plaintiff can demonstrate that a defendant employer’s

‘approach to diversity had some negative impact upon his individual employment situation, the

mere existence of a policy promoting diversity awareness is not evidence of discrimination’

under Title VII.”) (quoting Reed v. Agilent Techs., Inc., 174 F. Supp. 2d 176, 185 (D. Del.

2001)); Opsatnik v. Norfolk S. Corp., No. CIV.A. 06-81, 2008 WL 763745, at *11 (W.D. Pa.

Mar. 20, 2008), aff’d, 335 F. App’x 220 (3d Cir. 2009) (“[T]o use diversity concerns, without

more, as evidence of discrimination would be irresponsible.”).

        Plaintiff’s evidence of pretext may be separated into three categories: (1) the City’s

diversity goals, diversity initiative, and hiring policies; (2) the Public Safety Transition

Committee’s consideration of plaintiff’s application and recommendation not to advance him in

the hiring process; and (3) the recommendation and selection of Blanche Carney as

Commissioner. The Court addresses each category of evidence in turn.



                                                  15
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 16 of 30




       First, plaintiff has produced no evidence that the City’s diversity initiative—which he

argues “establishe[s] . . . a [discriminatory] animus”—existed during the brief time he was under

consideration for the Commissioner position. Pl.’s Resp. 7. In support of his position, plaintiff

cites Pierce v. City of Philadelphia, No. 17-cv-5539, 2018 WL 6832093 (E.D. Pa. Dec. 28,

2018), a case involving PDP’s failure to promote a Native American woman in July 2016, after

the selection of Commissioner Carney in April 2016. The facts presented in Pierce are

completely unrelated to the process for hiring the new Commissioner in place in December of

2015, and, specifically, the Committee’s review of plaintiff’s application. In short, Pierce is too

remote in point of time to be of any evidentiary value with respect to plaintiff’s discrimination

claims against the City for removing him from the hiring process in December 2015.

       To further support his argument, plaintiff selectively cites testimony by Human

Resources Manager Delaney from the Pierce litigation and Managing Director DiBerardinis as

evidence of discriminatory motive. Plaintiff’s reliance on Delaney’s testimony is flawed because

Delaney later clarified in her deposition that when she testified about the City’s consideration of

race in personnel decisions, she was referring to the City’s Workforce Diversity Profile Report,

not a City policy. Delaney Dep. 115:8–11; 118:7–13. She further testified that she had no

knowledge of a City policy that considered race in hiring decisions, or of an instance in which

the PDP made a hiring decision based on race. Id. at 115:8–11, 118:7–13. Significantly,

Delaney at no point testified about the City’s hiring practices before Mayor Kenney was

inaugurated on January 4, 2016—the relevant time period for this case—or the process for

appointing a new Commissioner. DiBerardinis’s general statement that he “understood it as a

priority” of Mayor Kenney to appoint women to senior City positions also was not linked to the

Committee’s recommendation not to offer plaintiff a second-round interview, temporally or in



                                                16
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 17 of 30




any other way. DiBerardinis Dep. 77:23–79:13.

       In addition, plaintiff proffers his own conclusory testimony that he “think[s] there is . . .

a policy, since the Kenney Administration took office, to hire people based on race and gender.”

Pl.’s SUMF ¶ 23; Tomaszewski Dep. 21:2–4. Such a bare assertion fails to create a genuine

dispute of material fact regarding the City’s reasons for not promoting him. See Habib v. Urban

Outfitters, Inc., No. 03–CV–1561, 2004 WL 765119, at *6 (E.D. Pa. Apr. 1, 2004) (“A plaintiff’s

own assertion of racial animus does not give rise to an inference of unlawful

discrimination.”); King v. Sch. Dist. of Phila., No. 00–CV–2503, 2001 WL 856948, at *4 (E.D.

Pa. July 26, 2001) (“Plaintiff’s [c]onclusory and unsupported beliefs are insufficient to create a

genuine issue of material fact as to [a] Defendant[’s] motivation or [to] support an inference of

discrimination based on race.”).

       Second, plaintiff has produced no evidence that the Committee considered candidates’

race or gender, or that the Kenney Administration considered race or gender when it decided to

adopt the Committee’s recommendation. Plaintiff has offered no evidence that Committee

members were aware of Mayor Kenney’s diversity priorities or that the Committee was asked to

more seriously consider minority applicants. To the contrary, two members of the Committee

testified that they did not receive direction to consider race or gender and that they did not

discuss the race or gender of the applicants. Def.’s SUMF ¶ 59 n.3. The record further shows

that, after receiving the Committee’s recommendations, Administration officials promptly

concluded that there were “no clear strong candidates,” without any discussion of the applicants’

race or gender. Def.’s SUMF ¶¶ 49–50, 65; Def.’s Mot. Exs. 25, 27.

       The only record evidence regarding possible racial or gender bias in the Committee’s

deliberations is plaintiff’s testimony that he believed Minister Muhammad—a member of the



                                                 17
           Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 18 of 30




Committee—and the NAACP pressured the City to appoint an African American female

Commissioner, and that he “believe[d] [Muhammad is] the one that made the suggestion that the

Commissioner of Prisons would be a black female.” Def.’s SUMF ¶¶ 58–59; Pl.’s Resp. Def.’s

SUMF ¶¶ 58–59; Tomaszewski Dep. 79:24–80:22, 27:20–28:16. These contentions are based on

unsubstantiated statements allegedly made to plaintiff by two individuals: Michael Resnick and

Lorenzo North. Tomaszewski Dep. 19:4–10.

        According to plaintiff, Resnick told him about these alleged efforts by Muhammad and

the NAACP during an April 2016 conversation, approximately five months after plaintiff was

removed from consideration for the Commissioner position. Tomaszewski Dep. 19:4–10;

79:24– 80:22. However, Resnick testified that he had no independent knowledge of the alleged

April 2016 conversation with plaintiff and that “independently I don’t know that that’s what the

NAACP did or wanted” or “that’s where the pressure came from.” Resnick Dep. 107:12–109:9.

Further, Resnick stated that “I probably just relayed to [plaintiff] things that I heard” from North,

the president of the correctional officers union, but “can’t be sure.” Id. at 108:22–109:9.10

Plaintiff also testified that, on an unspecified date, North told him that “the City was looking to

hire a black female for Prisons Commissioner,” but plaintiff had no independent knowledge of

the basis for North’s statement. Id. 19:4–10, 56:1–3. Muhammad testified that he never

communicated to the City about hiring an African American female Commissioner. Muhammad

Dep. 56:8–20. Significantly, the record does not include a deposition from North.

        Plaintiff’s testimony about Muhammad and the NAACP—based on unsupported

statements by North and Resnick—is insufficient to meet his burden in this case. The oral



10
  When asked whether he knew the basis for Resnick’s statements, plaintiff testified that he “believe[d] [Resnick]
had been told by Mr. North, the head of [the] [c]orrection[al] [o]fficer union, and I don’t know where else he may
have got it.” Tomaszewski Dep. 55:22–24.

                                                        18
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 19 of 30




statements allegedly made by North and Resnick to plaintiff are inadmissible hearsay. See Fed.

R. Evid. 801(c); Fed. R. Evid. 802 (“Unless a federal statute, the Federal Rules of Evidence, or a

rule prescribed by the Supreme Court prescribes otherwise, hearsay is not admissible.”).

“Hearsay statements that would be inadmissible at trial may not be considered for purposes of

summary judgment.” Smith v. City of Allentown, 589 F.3d 684, 693 (3d Cir. 2009). However, if

a proponent can show that the hearsay statement is capable of being presented in an admissible

form—for example, by calling the hearsay declarant to testify at trial—the Court may consider

the statement in ruling on a motion for summary judgment. See, e.g., Palfrey v. Jefferson-

Morgan Sch. Dist., 355 F. App’x 590, 593 n.1 (3d Cir. 2009); Petruzzi’s IGA Supermarkets, Inc.

v. Darling-Delaware Co., 998 F.2d 1224, 1235 n.9 (3d Cir. 1993).

       In this case, the Court does not consider plaintiff’s testimony about North’s alleged

statements about Muhammad, the NAACP, and the City’s alleged search for an African

American female Commissioner because such statements are hearsay that cannot be presented in

an admissible form. Given plaintiff’s failure to depose North, the Court concludes that he has

not shown that North can present evidence of discriminatory motive through direct testimony.

See Williams v. Pennridge Sch. Dist., No. CV 15-4163, 2018 WL 6413314, at *11 n.5 (E.D. Pa.

Dec. 6, 2018) (“[T]he mere possibility that [a] hearsay statement will be presented in [the] form

of admissible evidence at trial does not warrant consideration of hearsay evidence at [the]

summary judgment stage.”) (internal citation and quotation marks omitted); 11 James Wm.

Moore et al., Moore’s Federal Practice § 56.91 (2020) (“Depending on the circumstances, the

failure to secure sworn statements at the summary-judgment stage—or to confirm that the

witnesses can and will testify as expected later—can significantly undercut the claim that the

statements actually can be presented in an admissible form at trial.”).



                                                19
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 20 of 30




       With respect to Resnick, the record shows that he lacks personal knowledge regarding

any alleged communications between Muhammad, the NAACP, and the City in connection with

the selection of the new Commissioner. Resnick Dep. 107:12–109:9. Specifically, Resnick

admitted that any remarks he made to plaintiff about Muhammad and the NAACP were based on

statements relayed to him by North. Id. Thus, any testimony by Resnick on these matters would

be based on inadmissible hearsay. See Palfrey v. Jefferson-Morgan Sch. Dist., 355 F. App’x,

590, 593 n.1 (3d Cir. 2009) (refusing to consider hearsay statements by declarant who was “not

in a position to corroborate [plaintiff’s] deposition testimony”); Deitrick v. Costa, No. 4:06-CV-

01556, 2015 WL 1605700, at *22 (M.D. Pa. Apr. 9, 2015) (refusing to consider hearsay

statements that were, inter alia, “not capable of admission as testimony based on personal

knowledge”).

       Even assuming that plaintiff’s testimony about what Resnick told him were admissible,

such testimony cannot support an inference that discriminatory animus caused the City’s failure

to promote plaintiff. Resnick’s alleged statements to plaintiff in April 2016 are too remote in

point of time from the decision not to advance plaintiff in the hiring process in December 2015

to demonstrate discriminatory motive. See Pivirotto v. Innovative Sys., Inc., 191 F.3d 344, 359

(3d Cir. 1999) (holding that “[s]tray remarks by non-decisionmakers or by decisionmakers

unrelated to the decision process are rarely given great weight, particularly if they were made

temporally remote from the date of decision”) (internal citation and quotation marks omitted).

Although he was the most senior official in the PDP at the time, Resnick’s comments bore no

direct relationship to the Committee’s decision not to recommend plaintiff for promotion to

Commissioner. What remains of plaintiff’s testimony about Muhammad and the NAACP is

mere speculation that does not defeat a motion for summary judgment. See Ramara, Inc. v.



                                                20
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 21 of 30




Westfield Ins. Co., 814 F.3d 660, 666 (3d Cir. 2016) (“[T]he non-movant may not rest on

speculation and conjecture in opposing a motion for summary judgment.”).

       Third, plaintiff argues that subsequent events in the hiring process after his elimination

and the eventual selection of Commissioner Carney demonstrate pretext. Specifically, plaintiff

contends that Resnick’s recommendation of Carney on March 7, 2016 and Abernathy’s

subsequent message to Slusser—both of which expressly referenced Carney’s race—show that

the City’s non-discriminatory explanations are pretextual reasons for its decision not to promote

him in December 2015. In addition, plaintiff claims that Mayor Kenney’s statement on April 12,

2016 that he was “very excited it was a woman we finally picked” for the Commissioner position

would cause a reasonable jury to disbelieve the City’s non-discriminatory explanation for not

hiring plaintiff, a Caucasian male. Def.’s SUMF ¶ 127; Def.’s Mot. Ex. 37.

       The Court rejects plaintiff’s argument that the events immediately before and after the

selection of Commissioner Carney in April 2016 establish pretext. A key issue in this case is the

significant delay between the elimination of plaintiff from consideration for the Commissioner

position in early December 2015 and the announcement of Carney’s selection on April 12, 2016.

As with Resnick’s alleged statements to plaintiff in April 2016, discussed supra, Resnick’s

March 2016 comments to Abernathy about Carney are too attenuated from the decision not to

hire plaintiff. Significantly, when he recommended Carney, Resnick was merely another

candidate for the Commissioner position, not a decision-maker. As such, his remarks are

insufficient to establish pretext. See Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d 509,

545 (3d Cir. 1992). Moreover, the message by Abernathy and statement by Mayor Kenney are

too temporally remote from plaintiff’s removal from the hiring process to create a genuine

dispute of material fact regarding pretext. See Eason v. Del Monto Foods, No. CIV.A.04-1698,



                                                21
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 22 of 30




2006 WL 2645146, at *6 (W.D. Pa. Sept. 14, 2006) (“[E]ven if a plaintiff’s evidence ‘permits a

tenuous inference of pretext and, by extension, discrimination,’ the evidence may ‘be insufficient

as a matter of law to support a finding of discrimination.’”) (internal citation omitted).

       The record is devoid of any evidence connecting the City’s diversity initiative or the

hiring of Blanche Carney in April of 2016 to the decision-making regarding plaintiff’s

candidacy. As a result, even considered together under the totality of the circumstances, the

above-discussed evidence is insufficient to permit a factfinder to infer that the City’s non-

discriminatory explanation is either “a post hoc fabrication” or that race or gender more likely

than not motivated plaintiff’s non-selection. See Fuentes, 32 F.3d at 762, 765; Ade v. KidsPeace

Corp., 698 F. Supp. 2d 501, 516 (E.D. Pa. 2010) (DuBois, J.). Plaintiff’s claims of race and

gender discrimination thus fail under the pretext theory.

                     2.    Mixed-Motive Theory

       Plaintiff’s race and gender discrimination claims also fail under the mixed-motive theory.

In a mixed-motive discrimination case, “both legitimate and illegitimate reasons motivated” the

employment decision. Desert Palace, Inc. v. Costa, 539 U.S. 90, 93 (2003). Unlike in the

pretext context, the Third Circuit applies two different legal standards to mixed-motive claims

under (1) Title VII, the PHRA, and PFPO and (2) § 1981 and § 1983. See id. at 99; Anderson,

621 F.3d at 269. In mixed-motive cases under Title VII, the PHRA, and PFPO, the plaintiff must

demonstrate, using either direct or circumstantial evidence, that race or gender was a motivating

factor in the defendant’s employment decision. See Desert Palace, 539 U.S. at 99–101; Makky,

541 F.3d at 214. By contrast, in mixed-motive cases under § 1981 and § 1983, the plaintiff must




                                                 22
             Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 23 of 30




produce only direct evidence11 that race or gender was a motivating factor in the defendant’s

employment decision. See Anderson, 621 F.3d at 267–68; Pierce, 2018 WL 6832093, at *9.

           Plaintiff moves for partial summary judgment on his Title VII race and gender

discrimination claim under the mixed-motive theory. Under Title VII, once the plaintiff shows

that race or gender was a motivating factor in the defendant’s employment action, the burden

shifts to the defendant to show that it “would have taken the same action in the absence of the

impermissible motivating factor.” 42 U.S.C. § 2000e-5(g)(2)(B); see also Watson v. SEPTA, 207

F.3d 207, 218 (3d Cir. 2000). This “limited affirmative defense . . . does not absolve [the

defendant] of liability, but restricts the remedies available to a plaintiff” to declaratory relief,

injunctive relief, and attorney’s fees and costs. Desert Palace, 539 U.S. at 94; see also 42 U.S.C.

§ 2000e-5(g)(2)(B)(i)–(ii) (providing, inter alia, that the Court “shall not award damages or issue

an order requiring . . . promotion [of plaintiff]”).

           Plaintiff contends that he has met his initial burden under the mixed-motive framework

and that the burden thus shifts to the City to assert a limited affirmative defense at trial. Pl.’s

Mot. Partial Summ. J. 9–10. The Court disagrees. Significantly, plaintiff has not presented any

direct or circumstantial evidence that would allow a reasonable jury to conclude, by a

preponderance of the evidence, that race or gender was a motivating factor in the City’s decision

not to promote him to Commissioner. As discussed in Part IV.A.1, supra, the record contains no


11
     The Third Circuit has held that “direct evidence” must satisfy two requirements:

                    First, the evidence must be strong enough “to permit the factfinder to infer that a
                    discriminatory attitude was more likely than not a motivating factor in the [defendant's]
                    decision.” Second, the evidence must be connected to the decision being challenged by
                    the plaintiff. Specifically, any statements made by a defendant's employees must be made
                    at a time proximate to the challenged decision and by a person closely linked to that
                    decision. We have referred to these requirements as creating a “high hurdle” for plaintiffs.

Anderson, 621 F.3d at 269 (3d Cir. 2010) (quoting Walden v. Georgia-Pacific Corp., 126 F.3d 506, 513–16 (3d Cir.
1997).

                                                           23
          Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 24 of 30




evidence that the Public Safety Transition Committee considered plaintiff’s race or gender before

issuing its recommendation regarding his candidacy or that any City official considered his race

or gender in accepting the Committee’s recommendation. Accordingly, plaintiff has not met his

initial burden of proving race or gender discrimination under the mixed-motive theory, and those

claims fail.

        B.     Retaliation Claims

        Plaintiff alleges that the City engaged in retaliatory conduct against him after filing his

first EEOC charge and this discrimination lawsuit. Plaintiff’s retaliation claims are also

governed by the McDonnell Douglas burden-shifting framework. See Woodson v. Scott Paper

Co., 109 F.3d 913, 920 (3d Cir. 1997). To establish a prima facie case of retaliation in violation

of Title VII, the PHRA, PFPO, and § 1981, plaintiff must show that (1) he engaged in protected

activity, (2) the City took an adverse employment action against him during or after the protected

activity and (3) there was a causal link between the protected activity and the adverse

employment action. See Moore v. City of Phila., 461 F.3d 331, 340–41 (3d Cir. 2006); Pierce,

2018 WL 6832093, at *13.

        Of the three elements, it is undisputed that plaintiff engaged in protected activity when he

filed his first EEOC charge on July 5, 2016 and this lawsuit on October 19, 2017. See Marra v.

Phila. Hous. Auth., 497 F.3d 286, 301 (3d Cir. 2007), as amended (Aug. 28, 2007); Medero v.

NBC Merchants, Inc., No. CV 16-6583, 2017 WL 3328361, at *5 (E.D. Pa. Aug. 3, 2017). This

leaves only the second and third elements in dispute.

        In order to satisfy the second element of a prima facie retaliation claim, which requires an

adverse employment action, “a plaintiff must show that a reasonable employee would have found

the challenged action materially adverse, which in this context means it well might have



                                                 24
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 25 of 30




dissuaded a reasonable worker from making or supporting a charge of discrimination.”

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (internal citation and

quotation marks omitted). In evaluating the “material adversity” requirement, “it is important to

separate significant from trivial harms” because “[a]n employee’s decision to report

discriminatory behavior cannot immunize that employee from those petty slights or minor

annoyances that often take place at work and that all employees experience.” Id.

       The third element of a prima facie retaliation claim requires that plaintiff show his

“protected activity was a but-for cause of the alleged adverse action by the employer.” Univ. of

Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013). To establish the requisite causal

connection, a plaintiff usually must prove either (1) an “unusually suggestive” temporal

proximity between the protected activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing to establish a causal link. See Krouse v. Am. Sterilizer Co., 126

F.3d 494, 503–04 (3d Cir. 1997); Woodson, 109 F.3d at 920–21. In the absence of that proof, the

plaintiff must show that, from the “evidence gleaned from the record as a whole,” the trier of fact

should infer causation. Farrell v. Planters Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000).

       In this case, plaintiff alleges that Commissioner Carney and the City retaliated against

him by (1) auditing and investigating the “locker fund” that he managed; (2) requesting medical

documentation in connection with his medical leave requests; (3) issuing supervisory

memoranda critical of his work performance; and (4) assigning him additional work

responsibilities. The Court addresses each claim in turn, concluding that plaintiff has not

satisfied the second or third elements of a prima facie retaliation claim—adverse employment

action and causation—with respect to any of the alleged forms of retaliation.




                                                 25
          Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 26 of 30




                     1.    Audit and OIG Investigation of the “Locker Fund”

        Plaintiff contends that the audit of the “locker fund” and Commissioner Carney’s referral

of the matter to OIG were retaliatory responses to his EEOC charge. With respect to the first

element, reporting an employee for internal investigation is not alone an adverse employment

action. See, e.g., Burton v. Pennsylvania State Police, 990 F. Supp. 2d 478, 505 (M.D. Pa.

2014), aff’d, 612 F. App’x 124 (3d Cir. 2015) (“[A] mere investigation is not an adverse

employment [action].”); Ginger v. District of Columbia, 477 F. Supp. 2d 41, 53 (D.D.C.

2007) (“The mere initiation of an investigation into a plaintiff’s conduct is not an adverse

employment action when it has no effect on the plaintiff’s employment.”). The Court notes that

such a referral may constitute a materially adverse action when the investigation leads to

discipline or causes “disruption and embarrassment” to the employee. Harley v. Geithner, No.

CIV. 07-3559 JBS/JS, 2010 WL 3906642, at *15 (D.N.J. Sept. 29, 2010), aff’d sub nom. Harley

v. U.S. Sec’y of Treasury, 444 F. App’x 594 (3d Cir. 2011). The record in this case contains no

evidence of such adverse consequences for plaintiff following the PDP’s investigation into the

“locker fund.” To the contrary, the OIG investigation revealed that plaintiff had not mismanaged

the account. Def.’s SUMF ¶¶ 155 n.8, 157. Thus, the Court concludes that the audit and OIG

investigation do not amount to an adverse employment action required for a prima facie case of

retaliation.

        Moreover, plaintiff has not demonstrated a causal connection between his protected

activity and the audit and OIG investigation. The record shows that the OIG received an

anonymous letter regarding possible mismanagement of the “locker fund” in July 2015,

approximately a year before plaintiff filed his first EEOC charge on July 5, 2016, and that the

OIG investigation was officially opened in January 2017, approximately five months after



                                                26
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 27 of 30




plaintiff filed his EEOC charge. Def.’s SUMF ¶ 155 n.8. Such timing demonstrates that the City

did not order the audit and investigation in response to plaintiff’s protected activity. The Court

therefore concludes that plaintiff’s retaliation claims based on the audit and OIG investigation of

the “locker fund” fail.

                     2.    Requests for Medical Documentation

       Plaintiff claims that Commissioner Carney requested confidential medical information

from him in retaliation for his protected activity. First, the Court concludes that the City’s

requests for additional documentation regarding his medical leave do not rise to the level of a

materially adverse employment action. See, e.g., Moore v. Napolitano, No. CIV.A.07-2666,

2010 WL 2671850, at *7 (E.D. La. June 29, 2010) (“[I]n most cases, a reasonably necessary

request for medical information is not considered a materially adverse employment action.”);

Browne v. City Univ. of New York, 419 F. Supp. 2d 315, 335 (E.D.N.Y. 2005) (finding that

defendant’s “requirement that [plaintiff] submit additional medical documentation for an

extension of disability leave” does not qualify as materially adverse). The record in this case

shows that the PDP, through Commissioner Carney and Human Resources Manager Delaney,

merely requested routine medical information from the date plaintiff’s leave started on a

biweekly basis until his return to work. Pl.’s Resp. Exs. K, M. Delaney requested more detailed

information regarding plaintiff’s diagnosis only after he provided inadequate documentation.

Def.’s Resp. Pl.’s SUMF ¶ 118; Pl.’s Resp. Ex. M. In total, plaintiff received only three requests

for medical information related to his two requests for medical leave, both of which were

ultimately granted. Def.’s Resp. Pl.’s SUMF ¶¶ 115–16, 118; Def.’s SUMF ¶ 168; Pl.’s Resp.

Ex. Q. Although the parties dispute whether Commissioner Carney needed such information

under PDP policies, such routine requests hardly approach the “materially adverse” standard for



                                                 27
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 28 of 30




a retaliation claim.

        Assuming arguendo that the requests for medical documentation constitute a materially

adverse action, a reasonable jury could not infer that the requests were causally connected to his

protected activity. The requests—made on January 22, 2018, January 31, 2018, and April 16,

2018—were each sent more than sixteen months after plaintiff’s EEOC charge was filed on July

5, 2016 and more than three months after this lawsuit was filed on October 19, 2017. Def.’s

Resp. Pl.’s SUMF ¶¶ 116, 118; Pl.’s Resp. Ex. Q. Such an extended lapse of time is not

“unusually suggestive” of a retaliatory motive. See, e.g., Groeber v. Friedman & Schuman, P.C.,

555 F. App’x 133, 136 (3d Cir. 2014) (finding that a three-month period is not “unusually

suggestive” of retaliatory animus); Blakney v. City of Philadelphia, 559 F. App’x 183, 186 (3d

Cir. 2014) (noting that “a temporal proximity greater than ten days requires supplementary

evidence of retaliatory motive”). As additional evidence of animus during this period, plaintiff

cites his observation that “there was a chilling of [his] relationship with Blanche [Carney],” and

the three other forms of allegedly retaliatory conduct that he experienced. Def.’s SUMF ¶¶ 150,

159; see Pl.’s Resp. 27. Such evidence is insufficient to show a pattern of ongoing antagonism

necessary to establish causal connection in this case. The Court thus concludes that plaintiff’s

retaliation claims regarding the medical information requests fail.

                       3.   Supervisory Memoranda

        Plaintiff contends that the supervisory memoranda issued by Commissioner Carney were

unfairly critical and motivated by retaliatory animus. With respect to the “material adversity”

standard, multiple courts in the Third Circuit have held that “a partially or wholly negative

performance review is not materially adverse, for purposes of a retaliation claim, when

unaccompanied by additional adverse impact on the plaintiff’s employment.” Johnson v. Indep.



                                                28
          Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 29 of 30




Blue Cross, No. CIV.A. 09-4239, 2013 WL 1874954, at *14 (E.D. Pa. May 3, 2013) (collecting

cases). Plaintiff in this case fails to produce evidence that the memoranda represented official

disciplinary action by Commissioner Carney. Def.’s SUMF ¶ 163; Pl.’s Resp. Def.’s SUMF

¶ 163. Critically, plaintiff has failed to show that the memoranda carried any additional

consequences, such as reduction in title, pay, or promotional opportunities, or that the

memoranda were even placed in his personnel file. Def.’s SUMF ¶ 163. The Court thus

concludes that the memoranda would not dissuade a reasonable person from making or

supporting a charge of discrimination. See Morrison v. Carpenter Technology Corp., 193 F.

App’x 148, 154 (3d Cir. 2006) (holding that a “corrective performance review” was not

materially adverse on the ground that plaintiff failed to identify any resulting “harm or injury”).

As a result, the memoranda do not constitute an adverse employment action supporting

plaintiff’s retaliation claim.

        In addition, there is insufficient record evidence to permit a reasonable jury to infer that

the critical performance reviews were causally linked to plaintiff’s protected activity. The

memoranda were written between January 22, 2018 and March 26, 2018. Def.’s SUMF ¶ 159;

see Def.’s Mot. Ex. 42. As with the requests for medical documentation, the lapses in time

between the memoranda and plaintiff’s protected activities on July 5, 2016 and October 19, 2017

are too long to suggest retaliatory motive by the City. See, e.g., Williams v. Phila. Hous. Auth.

Police Dep’t, 380 F.3d 751, 761 (3d Cir. 2007) (two months is not unusually suggestive).

Because plaintiff has not provided sufficient additional evidence of retaliatory animus, the Court

thus concludes that the retaliation claims regarding the supervisory memoranda fail.

                      4.    Additional Work Assignments

        Plaintiff’s retaliation claims in connection with his additional work assignments also fail.



                                                 29
         Case 2:17-cv-04675-JD Document 45 Filed 05/15/20 Page 30 of 30




Plaintiff contends that Commissioner Carney retaliated against him by assigning him more

responsibilities and not offering adequate support to handle the increased workload. Courts have

recognized that “‘assignments outside [one]’s job description could constitute an adverse

action.’” Riley v. Del. River & Bay Auth., 661 F. Supp. 2d 456, 466 n.62 (D. Del. 2009) (quoting

Murdick v. Catalina Mktg. Corp., 496 F. Supp. 2d 1337, 1355 (M.D. Fla. 2007)). However,

plaintiff provides no detail about the quantity or nature of the new work, other than to claim that

the work was not reassigned evenly and that he did not receive assistance for his extra duties

after requesting it. Pl.’s SUMF ¶ 114; Pl.’s Resp. Ex. A ¶¶ 7–10. The Court therefore concludes

that plaintiff has failed to produce sufficient evidence that his workload was increased to the

point that it constituted an adverse action.

       Moreover, the record lacks sufficient evidence that could establish a causal connection

between the additional work assignments and plaintiff’s protected activity. Commissioner

Carney assigned plaintiff new responsibilities in late 2017 or early 2018, after another Deputy

Commissioner took a leave of absence. Def.’s Resp. Pl.’s SUMF ¶¶ 112–13; Carney Dep.

263:6–21. Such timing is not “unusually suggestive” of retaliatory motive and, as discussed

supra, plaintiff proffers insufficient additional evidence of antagonism to establish a causal

connection. The Court thus grants summary judgment in favor of the City with respect to

plaintiff’s retaliation claims based on his additional work assignments.

V.     CONCLUSION

       For the foregoing reasons, plaintiff’s motion for partial summary judgment is denied and

the City’s motion for summary judgment is granted with respect to all of plaintiff’s claims.

Judgment is entered in favor of defendant, the City of Philadelphia, and against plaintiff, Robert

Tomaszewski. An appropriate order follows.



                                                 30
